Exhibit 10.1

NOVOCURE LIMITED

Form of Incentive Stock Option Agreement

Pursuant to the

NovoCure Limited

2015 Omnibus Incentive Plan

AGREEMENT (this “Agreement”), dated as of [__________] between NovoCure Limited,
a Jersey Isle company (the “Company” and, collectively with its controlled
Affiliates, the “Employer”), and [__________] (the “Participant”).

Preliminary Statement

The Committee hereby grants this incentive stock option (the “Stock Option”) on
[__________] (the “Grant Date”) pursuant to the NovoCure Limited 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), to purchase
the number of Ordinary Shares set forth below to the Participant, as an Eligible
Employee, Consultant or Non-Employee Director.  Except as otherwise indicated,
any capitalized term used but not defined herein shall have the meaning ascribed
to such term in the Plan.  By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it, this Agreement and all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1.Tax Matters.  The Stock Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.  Notwithstanding the
foregoing, the Stock Option will not qualify as an “incentive stock option,”
among other events, (i) if the Participant disposes of the Ordinary Shares
acquired pursuant to the Stock Option at any time during the two year period
following the date of this Agreement or the one year period following the date
on which the Stock Option is exercised; (ii) except in the event of the
Participant’s death or disability (as defined in Section 22(e)(3) of the Code),
if the Participant is not employed by the Employer at all times during the
period beginning on the date of this Agreement and ending on the day three
months before the date of exercise of the Option; or (iii) to the extent the
aggregate fair market value (determined as of the time the Option is granted) of
the Ordinary Shares subject to “incentive stock options” which become
exercisable for the first time in any calendar year exceeds $100,000.  To the
extent that the Option does not qualify as an “incentive stock option,” it shall
not affect the validity of the Option and shall constitute a separate
non-qualified stock option.  

2.Grant of Stock Option.  Subject to the Plan and the terms and conditions set
forth herein and therein, the Participant is hereby granted the Stock Option to
purchase from the Company [________] Ordinary Shares at a price per share of
$[________] (the “Exercise Price”).

3.Vesting.

(a)

Vesting Schedule. The Stock Option shall vest and become exercisable on [insert,
as applicable, vesting date(s) and/or event(s)][([the/each, a] “Vesting Date”)]
if [insert, as applicable, performance target(s) and any related measurement
criteria][; provided, that the Participant has not experienced a Termination
prior to the Vesting Date.]  [There shall be no proportionate or partial vesting
prior to the Vesting Date.]

[(b)

Change in Control.  [If applicable, insert change in control provisions.]]  

 

--------------------------------------------------------------------------------

 

(b)

Unvested Stock Options.  Any portion of the Stock Option that is not vested as
of or upon the date of a Participant’s Termination for any reason shall
terminate and expire on the date of such Termination.

4.Exercise.

(a)

To the extent that the Stock Option has become vested and exercisable with
respect to a number of Ordinary Shares, the Stock Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Stock Option in accordance with the
Plan.  The Participant may exercise the Stock Option by delivering to the
Company written notice of the number of Ordinary Shares covered by the exercise,
together with the aggregate Exercise Price. Payment may be made by: (i) cash,
check, bank draft or money order payable to the order of the Company;
(ii) solely to the extent permitted by applicable law, through a procedure
whereby the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Company to deliver promptly to the Company an amount equal to
the aggregate Exercise Price; or (iii) on such other terms and conditions as may
be acceptable to the Committee.  Upon expiration of the Stock Option, the Stock
Option shall be canceled and no longer exercisable.

(b)

Unless otherwise directed or permitted by the Committee, the Participant must
pay or provide for all applicable withholding taxes in respect of the exercise
of the Stock Option by (i) remitting the aggregate amount of such taxes to the
Company in full, by cash, check, bank draft or money order payable to the order
of the Company; (ii) to the extent permitted by the Committee, by making
arrangements with the Company to have such taxes withheld from other
compensation due to Participant; or (iii) solely to the extent permitted by
applicable law, through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Company to deliver
promptly to the Company an amount equal to the applicable withholding taxes.

(c)

Upon the exercise of the Stock Option, the Participant:

(i)  will be deemed to acknowledge and make such representations and warranties
as may be requested by the Company for compliance with applicable laws, and any
issuances of Ordinary Shares by the Company shall be made in reliance upon the
express representations and warranties of the Participant; and

(ii)  will not sell, transfer or otherwise dispose of the Ordinary Shares in
violation of the Plan or this Agreement or dispose of the Ordinary Shares unless
and until the Participant has complied with all requirements of this Agreement
applicable to the disposition of the Ordinary Shares.

(d)

Pursuant to the Plan, in the event the Participant engages in Detrimental
Activity prior to any exercise of the Stock Option, the Stock Option shall
thereupon terminate and expire. As a condition of the exercise of the Stock
Option, the Participant shall be required to certify in a manner acceptable to
the Company (or shall be deemed to have certified) that the Participant is in
compliance with the terms and conditions of the Plan and that the Participant
has not engaged in, and does not intend to engage in, any Detrimental
Activity.  In the event the Participant engages in Detrimental Activity during
the one-year period commencing on the date the Stock Option is exercised, the
Company shall be entitled to recover from the Participant, at any time within
one year after such Detrimental Activity, and the Participant shall pay over to
the Company, the Ordinary Shares received from such exercise, or, if such
Ordinary Shares have been transferred, an amount equal to Fair Market Value of
such Ordinary Shares on the date of such exercise.

2

 

--------------------------------------------------------------------------------

 

(e)

The restrictions regarding Detrimental Activity are necessary for the protection
of the business and goodwill of the Company and are considered by the
Participant to be reasonable for such purposes.  Without intending to limit the
legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company material irreparable injury for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such activity or threat thereof, the Company shall be
entitled, in addition to the remedies provided under the Plan, to obtain from
any court of competent jurisdiction a temporary restraining order or a
preliminary or permanent injunction restraining the Participant from engaging in
Detrimental Activity or such other relief as may be required to specifically
enforce any of the covenants in the Plan and this Agreement without the
necessity of posting a bond, and in the case of a temporary restraining order or
a preliminary injunction, without having to prove special damages.

5.Stock Option Term.  The term of the Stock Option shall be until the
[__________] anniversary of the Grant Date, after which time it shall expire
(the “Expiration Date”) [, subject to [if applicable, insert any relevant early
termination provisions]] or the Participant’s Termination as specified in the
Plan and this Agreement. Notwithstanding anything herein to the contrary, upon
the Expiration Date, the Stock Option (whether vested or not) shall be
immediately forfeited, canceled and terminated for no consideration and no
longer shall be exercisable. The Stock Option is subject to termination prior to
the Expiration Date to the extent provided in the Plan or this Agreement.

6.Termination and Change in Control.  The provisions in the Plan regarding
Termination and Change in Control shall apply to the Stock Option.

7.Restriction on Transfer of Stock Option.  The provisions in the Plan regarding
restrictions on Transfer shall apply to the Stock Option.

8.No Rights as a Stockholder.  The Participant shall not have any rights as a
stockholder of the Company with respect to any Award until the Participant
becomes the holder of record of the Ordinary Shares underlying the Award.

9.Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to
time.  The Plan is incorporated herein by reference. If and to the extent that
this Agreement conflicts or is inconsistent with the Plan, the Plan shall
control, and this Agreement shall be deemed to be modified accordingly.

10.Notices.  All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:

(a)

unless otherwise specified by the Company in a notice delivered by the Company
in accordance with this Section 10, any notice required to be delivered to the
Company shall be properly delivered if delivered to:




3

 

--------------------------------------------------------------------------------

 

NovoCure Limited

20 Valley Stream Pkwy

Suite 300

Malvern, PA 19355

Attention:         General Counsel

Telephone:       (212) 767-7530

 

(b)

if to the Participant, to the address on file with the Employer.

Any notice, demand or request, if made in accordance with this Section 10 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

11.No Right to Employment/Consultancy/Directorship.  This Agreement shall not
give the Participant or other Person any right to employment, consultancy or
directorship by the Employer, or limit in any way the right of the Employer to
terminate the Participant’s employment, consultancy or directorship at any time.

12.Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THE PLAN OR THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT OF THE PLAN OR THIS AGREEMENT.

13.Severability of Provisions.  If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

14.Governing Law.  All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the Jersey Isles, without giving effect to
its principles of conflict of laws.

15.Section 409A.  The Stock Option is intended to be exempt from the applicable
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent; provided, that the Employer does not guarantee to
the Participant any particular tax treatment of the Stock Option.  In no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalties that may be imposed on the Participant by Section 409A or any damages
for failing to comply with Section 409A.

4

 

--------------------------------------------------------------------------------

 

16.Interpretation.  Unless a clear contrary intention appears: (a) the defined
terms herein shall apply equally to both the singular and plural forms of such
terms; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
the Plan or this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (c) any pronoun
shall include the corresponding masculine, feminine and neuter forms;
(d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (e) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (f) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (g) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (h) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (i) “or” is used in the inclusive sense
of “and/or”; (j) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (k) reference to dollars or $ shall be deemed to refer to U.S.
dollars.

17.No Strict Construction.  This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[Remainder of Page Left Intentionally Blank]

 




5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

 

NOVOCURE LIMITED

 

 

By:

 

 

Name:

Title:  

 

 

 

 

 

 

 

PARTICIPANT

 

 

By:

 

 

Name:

 

_____________________________

 

Employee Address:

__________________________________

__________________________________

__________________________________

 

6

 